MEMORANDUM **
Gary Hollis, a California state prisoner, appeals pro se the district court’s judgment dismissing for failure to state a claim his 42 U.S.C. § 1983 action alleging that prison officials violated his Eighth and Fourteenth Amendment rights. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Zimmerman v. City of Oakland, 255 F.3d 734, 737 (9th Cir.2001), and we affirm.
Because Hollis alleged he suffered emotional distress as the result of a correctional officer’s action but did not allege he suffered any physical injury, the district court properly dismissed his complaint. See 42 U.S.C. § 1997e(e) (prisoner may not bring federal action for mental or emotional injury without a showing of physical injury).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.